Mr. Chief Justice Shepard
delivered the opinion of the Court:
This is an interference proceeding involving the following issue:
“1. The method of making concrete piles which consists in providing a pile with an opening therethrough, driving said pile to displace the earth, then withdrawing the pile and permitting a flow of air through the same into the hole below the pile, then filling the hole thus formed with concrete, and permitting the same to set, substantially as specified.”
“5. The method of making concrete piles, which consists in providing a pile with an enlarged head, driving said pile to displace the earth, and thereby forming a hole larger than the pile stem, withdrawing the pile, and afterward filling the hole with concrete, substantially as specified.” ,
“8. The method of making concrete piles, which consists in providing a pile with a detachable point composed of concrete, driving said pile to displace the earth, withdrawing the pile, without the concrete point, and then filling the hole, above said point, with concrete or other plastic material, and permitting the same to set, substantially as specified.
“9. The method of making concrete piles, which consists in providing a pile with an enlarged and detachable concrete point, driving said pile to displace the earth and thereby form a hole larger than the pile stem, withdrawing the pile, .without its enlarged concrete point, and then filling the hole, above said point, with concrete or other plastic material, and permitting the same to set, substantially as specified.
“10. The method of making concrete piles, which consists in providing a pile with a detachable point, driving said pile to displace the earth, withdrawing the pile, and, after the withdrawal of the pile, filling the opening, above said point, with concrete or other plastic material, and permitting the same to set, substantially as specified.
*331“11. The method of forming concrete piles, which consists in providing a hollow pile, sinking said pile into the ground to form a hole, and then slowly or intermittently withdrawing the pile, filling the hole with concrete during such withdrawal, and then permitting the concrete to set, substantially as specified.”
This invention is closely related t’o that involved in the interference between the same parties in case No. 344 on the docket of this court. By stipulation, the evidence in No. 344 was agreed to be received as the testimony of the parties in this case, and both were argued and submitted together. Referring to the opinion delivered in the former case as furnishing the grounds of our conclusion in this [ante, 324], the decision awarding priority to Beall, Jr., will be affirmed. It is so ordered, and that this decision and the proceeding herein be certified to the Commissioner of Patents. Affirmed.
A petition for rehearing was denied May 3, 1906.
Mr. Justice Stanford, of the supreme court of the District of Columbia, sat with the court in the hearing of this appeal,-, in the place of Mr. Justice McComas, and concurred in the decision.